 1 LAURA CLAUSON FERREE, Cal. Bar No. 258127
   JESSICA HILLER, Cal. Bar No. 308063
 2 CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
   511 D Street
 3 Marysville, CA 95901
   Telephone: 530.742.5191
 4 Facsimile: 530.742.0491
   Email:      jhiller@crla.org
 5             lferree@crla.org

 6 DAVID S. CANNON, Cal. Bar No. 209501
   SNEHAL DESAI, Cal. Bar No. 309434
 7 DANIEL R. FONG, Cal. Bar No. 311985
   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 8 A Limited Liability Partnership
   Including Professional Corporations
 9 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
10 Telephone: 415.434.9100
   Facsimile: 415.434.3947
11 Email:      dcannon@sheppardmullin.com
               sndesai@sheppardmullin.com
12             dfong@sheppardmullin.com

13
     Attorneys for Plaintiffs
14

15                                 UNITED STATES DISTRICT COURT

16                                EASTERN DISTRICT OF CALIFORNIA

17

18 JOYCE JEREMIAH, BETTY LANE,                         Case No. 2:18-cv-00522-TLN-KJN
   PAULINE FLACK, SARAH JUAREZ, BETH
19 MARTIN, ROBERT MCMULLEN II, RIA
   HAGAN, ANDREW BLACKBURN,                            STIPULATION AND JOINT MOTION
20 MICHAEL ROSE, BARTON SHAFER,                        FOR MODIFICATION OF THE INITIAL
                                                       SCHEDULING ORDER TO EXTEND
21                  Plaintiffs,                        THE DISCOVERY CUTOFF DATE AND
                                                       ORDER THEREON
22          v.
                                                       Judge: Hon. Hon. Troy L. Nunley
23
     SUTTER COUNTY, CITY OF YUBA CITY,                 Magistrate Judge: Hon. Kendall J. Newman
24
                    Defendants.                        No Trial Date Scheduled
25

26
            This stipulation is submitted by Plaintiffs and Defendants, through their respective counsel
27
     of record.
28

     STIPULATION AND JOINT MOTION TO AMEND THE SCHEDULING ORDER AND ORDER THEREON- 1 -
 1          The parties respectfully submit this stipulation to modify the case scheduling order and

 2 continue non-expert discovery for an additional forty-five days from the current deadline of

 3 February 16, 2019 to April 1, 2019. Since no trial has been scheduled, this request will not affect

 4 the Court’s calendar.

 5          This stipulated request is made pursuant to Rule 16 of the Federal Rules of Civil Procedure

 6 for good cause. Plaintiffs diligently pursued both written discovery and depositions and have: (1)

 7 noticed and taken the depositions of five third-party entities; (2) have noticed and are attempting to

 8 reschedule a sixth and final third-party deposition; and (3) have noticed four depositions of

 9 Defendants. Defendant City of Yuba City has noticed the depositions of the ten Plaintiffs. All

10 fifteen noticed depositions are currently scheduled to take place before the close of discovery on

11 February 16, 2019, however, counsel for Sutter County has advised that he is unavailable for the

12 majority of these depositions. Furthermore, the Plaintiffs’ depositions will be difficult to arrange as

13 noticed because they are homeless and lack transportation and consistent cell phone service. This

14 makes confirmation of the dates originally scheduled and their attendance at depositions in

15 Sacramento difficult without additional time to ensure adequate advance notice and transportation

16 to the depositions. In order to ensure that the depositions go forward expeditiously despite the

17 current scheduling challenges, the parties conferred on January 18 and January 23, 2019, and made

18 arrangements to finalize dates for the fifteen remaining depositions to ensure that they are

19 completed by April 1, 2019, the proposed new discovery deadline.

20          The parties jointly seek a short forty-five day extension of time to ensure adequate time to

21 complete all noticed depositions. The extension of time will not affect the Court’s calendar since

22 trial has not been scheduled. This case is likely to resolve in part or whole based on motions for

23 summary judgment, which will be filed within 180 days of the close of discovery pursuant to the

24 Court’s Initial Scheduling Order. The case schedule has been modified only once, to extend the

25 discovery deadline to February 16, 2019 (see Doc. 30).

26          For reasons stated above, the Parties believe that the good cause standard of Rule 16(b) is
27 met and hereby stipulate as follows: that the current deadline for completing discovery be extended

28 to April 1, 2019.

     STIPULATION AND JOINT MOTION TO AMEND THE SCHEDULING ORDER AND ORDER THEREON- 2 -
 1

 2 Dated: January 23, 2019                 CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3

 4                                         By: /s/ Laura Clauson Ferree
                                               Laura Clauson Ferree
 5                                             Attorney for Plaintiffs

 6

 7 Dated: January 23, 2019                 PORTER SCOTT

 8
                                           By: /s/ John R. Whitefleet (as authorized on 01/23/19)
 9                                             John R. Whitefleet
                                               Attorney for Sutter County
10

11
     Dated: January 23, 2019
12                                         BEST BEST & KRIEGER LLP

13
                                           By: /s/ Jeffry V. Dunn (as authorized on 01/23/19)
14                                             Jeffrey V. Dunn
                                               Attorney for City of Yuba City
15

16
             For the reasons stated above, the June 8, 2018 Initial Pretrial Scheduling Order and August
17
     13, 2018 Minute Order are modified to allow non-expert discovery to be completed by April 1,
18
     2019.
19
             IT IS SO ORDERED.
20

21
     Dated: January 25, 2019
22

23

24
                                          Troy L. Nunley
25
                                          United States District Judge
26
27

28

     STIPULATION AND JOINT MOTION TO AMEND THE SCHEDULING ORDER AND ORDER THEREON- 3 -
